—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Golia, J.), dated January 9, 2001, as granted the motion of the defendants Jose A. Dominques and Swede Farm for summary judgment dismissing the complaint insofar as asserted against them on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the respondents’ motion for summary judgment as they submitted admissible evidence demonstrating their entitlement to judgment as a matter of law, and the plaintiff failed to come forward with competent evidence to raise a triable issue of fact (see, Guzman v Michael Mgt., 266 AD2d 508; Smith v Askew, 264 AD2d 834; Kauderer v Penta, 261 AD2d 365; Lobo v Singh, 259 AD2d 523; Noble v Ackerman, 252 AD2d 392, 394). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.